Citation Nr: 0637981	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for sleep apnea as 
secondary to a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran had active duty service from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

In February 2005, the Board remanded the veteran's case for 
additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Deviated septum preexisted the veteran's entry into 
service and did not undergo any permanent increase in 
severity during service.

3.  Sleep apnea, claimed as secondary to deviated septum, was 
not present in service and is not causally or etiologically 
related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting deviated septum was not 
aggravated by service, nor was any other nasal condition 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).

2.  Sleep apnea, secondary to deviated septum was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that a substantially complete claim was 
received in June 2002.  The RO's VCAA notice letter dated in 
July 2003, predated the original adjudication of the claim.  
The notice letter satisfied the notice requirements under the 
VCAA and the implementing regulations.  The June 2002 letter 
notified the veteran of the evidence required to substantiate 
his claims for service connection.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
In fact, in a June 2001 statement in support of claim, the 
veteran indicated that there were no additional medical 
records to obtain.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of this claims.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2005).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005), the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Factual Background

In this case, the veteran contends that his currently 
diagnosed deviated septum is related to an injury sustained 
while on active duty service.  He also contends that he 
developed sleep apnea as a result of the nasal deviation.  

The veteran is service connected for migraine headaches and 
tinnitus.

Service medical records include a medical history taken at 
enlistment in January 1954.  No reference was made regarding 
a deviated septum or sleep apnea.  The accompanying 
enlistment physical examination report included no clinical 
findings with regard to the nose or sinuses.  Sick call 
records dated in December 1956 reflect complaints related to 
a deviated septum.  The veteran gave a history of having 
fractured his nose 4-years earlier.  He complained that the 
left side of his nose "gets stopped up easily."  
Examination revealed a deviated septum.  The veteran 
requested surgical repair prior to his separation from 
service; however, the surgery schedule was full and his 
request could not be accommodated.  In January 1957, the 
veteran sustained a cartilaginous fracture of the nose.  The 
clinical note indicated that no treatment was necessary.  On 
report of medical examination at separation in January 1957, 
there were no clinical findings pertinent to the nose or 
sinuses.  The veteran was found physically qualified for 
release from service.  

Post-service, the veteran complained that since service, he 
suffered from headaches, dizziness, ear aches, and occasional 
loss of consciousness.  He reported an in-service injury to 
the head and back from a 20-foot fall from tree during 
rigging school.  

A VA general medical examination was performed in September 
1966.  The reports listed normal findings for the nose and 
nasal passages.  

In an ENT progress note dated in March 1966, J.H., M.D. noted 
that the veteran reported a history of having twice fractured 
his nose.  The physician observed a slight deviation of the 
septum to the left.  The diagnosis was vasomotor rhinitis.  

The veteran authorized the release of private medical records 
for treatment of deviated septum from 1954, the 1960's and 
1975.  Numerous records have been received, including records 
supporting his claim for Social Security Administration (SSA) 
disability benefits.  In December 1991, he was awarded SSA 
disability benefits for osteoporosis and disorders of the 
back.   

VA outpatient treatment records dated from 1993 to 2005 
reflect diagnoses and treatment for obstructive sleep apnea 
beginning in 1993, and complaints of sleep problems with 
intolerance to nasal continuous positive airway pressure 
(NCPAP) therapy.  In March 1998, the veteran underwent 
uvulopalatopharyngoplasty (UPPP) with no apparent 
complications.  It was noted in a post-operative observation 
report that the veteran had no respiratory distress.  

On VA nose, sinus, larynx, and pharynx examination in 
December 2005, the examiner review the claims folder noting 
service medical records, and post-service treatment of the 
deviated septum (nasal septoplasty in the mid-1970's and a 
UPPP in 1998), and treatment of sleep apnea.  On physical 
examination, there was evidence of a slight deviation of the 
anterior septum and nasal spine to the left side.  Airway was 
noted to be satisfactory, and mouth and oral pharynx were 
normal.  The examiner opined that since the veteran reported 
having a nose fracture that occurred in approximately 1952, 
two years prior to enlistment, and that he requested in-
service surgical repair this injury, it was less likely that 
the deviation of the septum was due to military service.   
The examiner also noted that the service medical records 
reflect no treatment of the nasal fracture in service.  

With regard to the veteran's sleep apnea, the examiner opined 
that this condition developed after the veteran underwent 
nasal septoplasty.  The examiner also noted other causes of 
sleep apnea that included weight, relaxation and redundancy 
of the tissues which could all cause excess mobility and 
snoring.  The examiner indicated that the veteran was 80-
pounds heavier than when he was in the military, and he 
weighed 250-pounds at the time of the examination.  The 
examiner opined that the sleep apnea problem was less likely 
to be caused from the veteran's military service and that it 
was less likely that the sleep apnea was due to a deviated 
septum because that condition was repaired prior to the 
development of sleep apnea.  

Analysis

The veteran has argued that his deviated septum occurred 
during active duty service with an in-service diagnosis of 
cartilaginous fracture.  Further, he has argued that his 
sleep apnea is related to his deviated septum.  While the 
veteran is competent to describe symptoms, such as deviated 
septum and sleep apnea, as a layperson he is not competent to 
give a medical opinion on the etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  
Based upon the evidence of record, the Board finds the 
veteran's deviated septum was noted to have existed prior to 
service.  Although he was accepted for military service, both 
the veteran's statements in service and the service medical 
records present competent evidence are clear and unmistakable 
in that the deviated nasal septum existed prior to service 
and was not aggravated beyond the natural progression of the 
disability as a result of service.  It should be noted that 
the January 1958 nasal cartilaginous fracture did not 
requirement treatment.  

In this regard, the Board finds the December 2005 VA 
examiner's opinion is persuasive.  The VA examiner opined 
that the veteran's deviated septum was not due to any injury 
in service and that his sleep apnea developed after his nasal 
septoplasty for deviated septum, which was not found to be 
related to any injury in service.  The examiner also cited 
other causes for the veteran's sleep apnea, such as weight, 
which made it less likely that this condition was related to 
service.  The examiner concluded that these claimed 
conditions are not of service origin.  The VA examiner opined 
that it appeared more likely than not that the veteran's 
preexisting nasal fracture was not aggravated by his military 
service.  There is no competent evidence of record to the 
contrary.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  (Allen v. 
Brown, 7 Vet.App. 439 (1995)).  While the veteran is service 
connected for migraine headaches and tinnitus, there is no 
evidence to suggest that either of these disorders have 
caused or aggravated his sleep apnea disorder.    

To conclude, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
deviated septum and sleep apnea secondary to deviated septum, 
or any other service connected disorder.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  




ORDER

Entitlement to service connection for a deviated septum is 
denied.  

Entitlement to service connection for sleep apnea as 
secondary to a deviated septum is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


